UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

RITA MENDEZ,

                              Plaintiff,

       -against-                                             1:19-CV-468 (LEK/CFH)

ALBANY COUNTY DEPARTMENT OF
SOCIAL SERVICES,

                              Defendant.


                                   DECISION AND ORDER

I.     INTRODUCTION

       Pro se plaintiff Rita Mendez brings an application to proceed in forma pauperis (“IFP”)

and a complaint against the Albany County Department of Social Services. Dkt. Nos. 1 (“IFP

Application”); 2 (“Complaint”). The Honorable Christian F. Hummel, United States Magistrate

Judge, reviewed the Complaint under 28 U.S.C. § 1915(e)(2)(B) and issued a

Report-Recommendation pursuant to 28 U.S.C. § 636(b) and Local Rule 72.3 recommending that

the Court dismiss the Complaint for lack of subject matter jurisdiction and without leave to

amend. Dkt. No. 6 (“Report-Recommendation”) at 7. Plaintiff timely objected. Dkt. Nos. 7 & 8

(“Objections”).

II.    LEGAL STANDARD

       Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the

proposed findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are

timely filed, a court “shall make a de novo determination of those portions of the report or
specified proposed findings or recommendations to which objection is made.” § 636(b).

However, if no objections are made, or if an objection is general, conclusory, perfunctory, or a

mere reiteration of an argument made to the magistrate judge, a district court need review that

aspect of a report-recommendation only for clear error. Barnes v. Prack, No. 11-CV-857,

2013 WL 1121353, at *1 (N.D.N.Y. Mar. 18, 2013); Farid v. Bouey, 554 F. Supp. 2d 301, 306

(N.D.N.Y. 2008), abrogated on other grounds by Widomski v. State Univ. of N.Y. at Orange,

748 F.3d 471 (2d Cir. 2014). “Even a pro se party’s objections to a Report and Recommendation

must be specific and clearly aimed at particular findings in the magistrate’s proposal.” Machicote

v. Ercole, No. 06-CV-13320, 2011 WL 3809920, at *2 (S.D.N.Y. Aug. 25, 2011) “A [district]

judge . . . may accept, reject, or modify, in whole or in part, the findings or recommendations

made by the magistrate judge.” § 636(b).

III.   DISCUSSION

       In her Complaint, Plaintiff alleges that Defendant denied her request for reimbursement

of the $800 she paid for Guaironex Martinez to take a taxi to Stroudsburg, PA after the Grand

Nursing Home in Albany County failed to provide Mr. Martinez transportation after his

discharge from the facility. See generally Compl. Both of Plaintiff’s Objections reiterate these

allegations. See generally First Obj; Second Obj. Neither Objection directly addresses the

Magistrate Judge’s finding that the Court lacks subject matter jurisdiction. First Obj; Second Obj.

Thus, the Court reviews the Magistrate Judge’s finding for clear error. Machicote, 2011 WL

3809920, at *2. It finds none.

       Even if de novo review were warranted, the Court would still lack subject matter

jurisdiction. Generally, federal courts may only exercise jurisdiction if a complaint raises a


                                                 2
federal question, 28 U.S.C. § 1331, or if the plaintiff and defendant have diverse citizenship and

the amount in controversy exceeds $75,000. 28 U.S.C. § 1332. Here, there is no federal question

because Plaintiff does not cite any federal authority, and her claim that Defendant failed to

reimburse her does not “draw[] into question the interpretation or application of federal law.”

New York v. White, 528 F.2d 336, 338 (2d Cir. 1975). There is also no diversity jurisdiction

because, while Plaintiff and Defendant appear to have diverse citizenship, the amount in

controversy is less than $75,000. 28 U.S.C. § 1332(a); Compl. at 3; 6. Thus, the Court lacks

subject matter jurisdiction.

       The Magistrate Judge recommended dismissing Plaintiff’s Complaint with prejudice and

without leave to amend. R & R at 7. Because the Court lacks subject matter jurisdiction,

however, it cannot dismiss the Complaint with prejudice. Hernandez v. Conriv Realty Assocs.,

182 F.3d 121, 123 (2d Cir. 1999) (“Article III deprives federal courts of the power to dismiss a

case with prejudice where federal subject matter jurisdiction does not exist.”). But because the

Court agrees with the Magistrate Judge that the Complaint’s jurisdictional defects could not be

cured by an amendment, the Court denies leave to amend. See Rogers v. Clinton, No. 19-CV-

175, 2019 WL 3469462, at *5 (N.D.N.Y. Apr. 1, 2019) (dismissing without prejudice for lack of

subject matter jurisdiction, but denying leave to amend) report and recommendation adopted,

2019 WL 3454099 (N.D.N.Y. July 31, 2019) (Kahn, J.); Koso v. Haegele, No. 18-CV-4400,

2018 WL 6531496, at *3 (E.D.N.Y. Dec. 11, 2018) (same).

IV.    CONCLUSION

       Accordingly, it is hereby:




                                                 3
        ORDERED, that the Report-Recommendation (Dkt. No. 7) is APPROVED and

ADOPTED with the exception of the recommendation that the Complaint be dismissed with

prejudice; and it is further

        ORDERED, that the Complaint is DISMISSED without prejudice but without leave

to amend; and it is further

        ORDERED, that the Clerk of the Court is directed to close this action; and it is further

        ORDERED, that the Clerk of the Court serve a copy of this Order on Plaintiff in

accordance with the Local Rules.

        IT IS SO ORDERED.


DATED:          October 25, 2019
                Albany, New York




                                                 4
